

116 HR 4765 IH: Farm Support Integrity for Family Farms Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4765IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to provide for certain payment limitations with respect to commodity programs, and for other purposes. 
1.Short titleThis Act may be cited as the Farm Support Integrity for Family Farms Act. 2.Payment limitations (a)In generalSection 1001 of the Food Security Act of 1985 (7 U.S.C. 1308) is amended— 
(1)in subsection (a), by striking paragraph (3) and inserting the following:  (3)Legal entityThe term legal entity means— 
(A)an organization that (subject to the requirements of this section and section 1001A) is eligible to receive a payment under a provision of law referred to in subsection (b) or (d); and (B)an association, charitable organization, corporation, estate, general partnership, irrevocable trust or grantor of a revocable trust, joint stock company, limited partnership, limited liability company, limited liability partnership, or other similar entity (as determined by the Secretary).; 
(2)by striking subsections (b) and (c) and inserting the following:  (b)Limitation on payments for covered commodities and peanutsThe total amount of payments received, directly or indirectly, by a person or legal entity for any crop year for 1 or more covered commodities and peanuts under title I of the Agricultural Act of 2014 may not exceed $125,000, of which not more than $50,000 may consist of payments made under sections 1116 and 1117 of such Act. 
(c)Spousal equity 
(1)In generalNotwithstanding subsection (b), except as provided in paragraph (2), if a person and the spouse of the person are covered by paragraph (2) and receive, directly or indirectly, any payment or gain covered by this section, the total amount of payments or gains (as applicable) covered by this section that the person and spouse may jointly receive during any crop year may not exceed an amount equal to twice the applicable dollar amounts specified in subsection (b). (2)Exceptions (A)Separate farming operationsIn the case of a married couple in which each spouse, before the marriage, was separately engaged in an unrelated farming operation, each spouse shall be treated as a separate person with respect to a farming operation brought into the marriage by a spouse, subject to the condition that the farming operation shall remain a separate farming operation, as determined by the Secretary. 
(B)Election to receive separate paymentsA married couple may elect to receive payments separately in the name of each spouse if the total amount of payments and benefits described in subsection (b) that the married couple receives, directly or indirectly, does not exceed an amount equal to twice the applicable dollar amounts specified in such subsection.; (3)in subsection (e)(3)— 
(A)by striking (A) In general.—; and (B)by striking subparagraph (B); 
(4)in subsection (f)— (A)in paragraph (3)(B), by adding at the end the following new clause: 
 
(iii)Legitimate entitiesIn promulgating regulations to define the term ‘legal entity’ as the term applies to irrevocable trusts, the Secretary shall ensure that irrevocable trusts are legitimate entities that have not been created for the purpose of avoiding a payment limitation.; and (B)by striking paragraph (4) and redesignating paragraphs (5), (6), (7), and (8) as paragraphs (4), (5), (6), and (7), respectively; and 
(5)in subsection (h), in the second sentence, by striking or other entity and inserting or legal entity. (b)Conforming amendments (1)Section 1001 of the Food Security Act of 1985 (7 U.S.C. 1308) is amended— 
(A)in subsection (e)(1), by striking subsections (b) and (c) and inserting subsection (b); (B)in subsection (f)(2), by striking Subsections (b) and (c) and inserting Subsection (b); and 
(C)in subsection (g)— (i)in paragraph (1), by striking subsection (b) or (c) and inserting subsection (b); and 
(ii)in paragraph (2)(A), by striking subsections (b) and (c) and inserting subsection (b). (2)Section 1001A of the Food Security Act of 1985 (7 U.S.C. 1308–1) is amended— 
(A)in subsection (a), by striking subsections (b) and (c) of section 1001 and inserting section 1001(b); and (B)in subsection (b)(1), by striking subsection (b) or (c) of section 1001 and inserting section 1001(b). 
(3)Section 1001B(a) of the Food Security Act of 1985 (7 U.S.C. 1308–2(a)) is amended in the matter preceding paragraph (1) by striking subsections (b) and (c) of section 1001 and inserting section 1001(b). (c)ApplicationThe amendments made by this section shall apply beginning with the 2020 crop year. 
3.Payments limited to active farmersSection 1001A of the Food Security Act of 1985 (7 U.S.C. 1308–1) is amended— (1)in subsection (b)(2)— 
(A)in subparagraph (A), by striking (including a person participating in a farming operation as a partner in a general partnership, a participant in a joint venture, a grantor of a revocable trust, or a participant in a similar entity, as determined by the Secretary); (B)in subparagraph (A)(i)(II), by striking or active personal management; 
(C)in subparagraph (B)— (i)in clause (ii), by striking or active personal management; and 
(ii)in clause (iii), by inserting and after the semicolon; and (D)by striking subparagraph (C) and redesignating subparagraph (D) as subparagraph (C); and 
(2)in subsection (c)— (A)in paragraph (1)— 
(i)by striking subparagraph (A) and inserting the following:  (A)the landowner share-rents the land at a rate that is usual and customary or receives rent or income based on the operating results of the operation;; 
(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(C)the share of the payments received by the landowner is commensurate with the share of the crop or income received as rent.; (B)in paragraph (2)(A), by striking active personal management or; 
(C)in paragraph (5)— (i)by striking (5) and all that follows through (A) In general.—A person and inserting the following: 
 
(5)Custom farming servicesA person; (ii)by inserting under usual and customary terms after services; and 
(iii)by striking subparagraph (B); and (D)by adding at the end the following: 
 
(7)Farm managersA person who otherwise meets the requirements of this subsection other than (b)(2)(A)(i)(II) shall be considered to be actively engaged in farming, as determined by the Secretary, with respect to the farming operation, including a farming operation that is a sole proprietorship, a legal entity such as a joint venture or general partnership, or a legal entity such as a corporation or limited partnership, if the person— (A)makes a significant contribution of management to the farming operation that— 
(i)is critical to the profitability of the farming operation; (ii)is performed on a regular, continuous, and substantial basis; and 
(iii)equals at least 520 hours annually, or at least 25 percent of the total management hours required for the farming operation on an annual basis, as determined by the Secretary; (B) (i)is the only person in the farming operation qualifying as actively engaged in farming by using the farm manager special class designation under this paragraph; and 
(ii)together with any other persons in the farming operation qualifying as actively engaged in farming under subsection (b)(2) or as part of a special class under this subsection, does not collectively receive, directly or indirectly, an amount equal to more than the applicable limits under section 1001(b); (C)does not use the management contribution under this paragraph to qualify as actively engaged in more than 1 farming operation; and 
(D)manages a farm operation that does not substantially share equipment, labor, or management with persons or legal entities that with the person collectively receive, directly or indirectly, an amount equal to more than the applicable limits under section 1001(b).. 4.Repeal of certain regulations (a)In generalSection 1604 of the Agricultural Act of 2014 (7 U.S.C. 1308–1 note) is repealed. 
(b)RegulationsThe Secretary of Agriculture shall issue or revise such regulations as may be necessary to implement the amendments made by sections 2 and 3. 